—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated August 16, 1995, which dismissed the proceeding.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The issue of whether the petitioner was wrongfully denied a preliminary parole revocation hearing was rendered academic by the revocation of his parole pursuant to a final revocation hearing (see, Matter of Griffin v Rodriguez, 187 AD2d 591; People ex rel. Chavis v McCoy, 236 AD2d 892; People ex rel. Wilt v Meloni, 166 AD2d 927; Matter of Collins v Rodriguez, 138 AD2d 809). Moreover, this case presents no facts which would warrant the resolution of this appeal as an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715). Altman, J. P., Friedmann, Krausman and McGinity, JJ., concur.